



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Klickermann, 2018 ONCA 739

DATE: 20180910

DOCKET: C63366

Lauwers, Pardu and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Justin Klickermann

Appellant

Justin Klickermann, acting in person

Hannah Freeman, for the respondent

Heard and released orally: September 4, 2018

On appeal from the decision of the Summary Convictions
    Appeal Court dated January 9, 2017 by Justice Michel Z. Charbonneau of the
    Superior Court of Justice, dismissing the appeal from the conviction entered on
    December 9, 2015 by Justice Franco Giamberardino of the Ontario Court of
    Justice.

REASONS FOR DECISION

[1]

Mr. Klickermann seeks leaves to appeal a summary conviction appeal court
    decision denying his appeal from a trial decision. His main complaint is that the
    trial judge relied upon the testimony of one officer to find reasonable grounds
    for Mr. Klickermanns impaired driving arrest, despite the failure of another
    officer to note a number of the grounds of impairment testified to by the first
    officer.

[2]

The summary conviction appeal court denied Mr. Klickermanns appeal. The
    summary conviction appeal judge found that the trial judge recognized the
    discrepancies between the two officers and was entitled to accept the evidence
    based on the different vantage points the two officers had.

[3]

Mr. Klickermann argues that the summary appeal court judge erred by
    failing to find the trial judges decision to be unreasonable and based on a
    misapprehension of the evidence. He also attempts to raise new grounds of
    appeal here not raised before the trial court or the summary conviction appeal court,
    including bolus drinking, and the denial of his
Charter
motion.

[4]

In addition, he brings a fresh evidence application in support of a new
    claim made for the first time before this court that he did not receive
    disclosure of the certificate of a qualified breath technician.

[5]

We see no basis for granting leave to appeal.

[6]

Mr. Klickermanns main grounds of appeal, relating to the decision by
    the trial judge to believe the testimony of the arresting officer, do not raise
    arguable points of law that have significance to the administration of justice.
    Mr. Klickermann is essentially asking this court, as he asked the summary
    conviction appeal court, to retry the case, which is not the role of an
    appellate court. The summary conviction appeal court properly recognized that
    findings of credibility are for the trial judge to make. We see no basis for
    interfering.

[7]

The attempt by Mr. Klickermann to raise new grounds of appeal before
    this court is improper. There is no foundation before us for finding that these
    grounds of appeal could not have been raised below with due diligence.

[8]

Leave to admit fresh evidence is denied and leave to appeal is denied.

P. Lauwers J.A.

G. Pardu J.A.

David M. Paciocco
    J.A.


